                  IN THE UNITED STATES BANKRUPTCY COURT
                  FOR THE NORTHERN DISTRICT OF ALABAMA
                             NORTHERN DIVISION

 In Re:

 WILLIAM ALTMAN, II                  )     BANKRUPTCY CASE
                                     )     NO: 19-81774-CRJ
                                     )
                   Debtor.           )
 *****************************************************************************
                                     )
 WILLIAM ALTMAN, II                  )    AP No: 19-80086
                                     )
                   Plaintiff,        )
                                     )
 v.                                  )
                                     )
SOCIAL SECURITY                      )
ADMINISTRATION                       )
                                     )
                   Defendant.        )

           AMENDED OBJECTION TO THE APPLICATION FOR ENTRY OF
                               DEFAULT

          Comes now the Defendant, United States of America (“United States”) on behalf of it

agency, Social Security Administration (“SSA”) by and through its counsel Jay E, Town, United

States Attorney for the Northern District of Alabama and files this Objection to the Application

for Entry of Default filed by the Plaintiff on November 11, 2019 (“Application”) (Doc 4), by

William Altman, II ("Plaintiff'), and in support hereof states as follows:

           1.       The Plaintiff filed his voluntary petition for relief under Chapter 13of the

 Bankruptcy Code on January 23, 2019.

           2.       On September 25, 2019, the Plaintiff filed his Adversary Proceeding Statement

 (the "Complaint"), commencing the instant action. A summons was issued to the SSA on




Case 19-80086-CRJ         Doc 12    Filed 12/03/19 Entered 12/03/19 00:19:55            Desc Main
                                    Document     Page 1 of 5
 September 25, 2019 setting forth a response deadline of October 30, 2019.

        3.         On September 27, 2019, the Plaintiff filed a Certificates of Service (Doc. 17)

 and certified that a copy of the summons and a copy of the Complaint were mailed by regular,

 first class mail, postage pre-paid to the following:

                        Social Security Administration
                        1200 Rev. Abraham Woods, Jr. Blvd .
                        Birmingham, AL 35285

                        Social Security Administration
                        P.O. Box 830580
                        Birmingham, AL 35282

                        Social Security Administration
                        4970 Research Dr. NW
                        Hunt sville , AL 35085

        4.         Rule 7004(b)(5) of the Federal Rules of Bankruptcy Procedure provides that

 service may be made by first class mail postage prepaid on an agency of the United States as

 follows:

        "Upon any officer or agency of the United States, by mailing a copy of the summons
        and complaint to the United States as prescribed in paragraph (4) of this subdivision
        and also to the officer or agency. If the agency is a corporation, the mailing shall be as
        prescribed in paragraph (3) of this subdivision of this rule. The court shall allow a
        reasonable time for service pursuant to this subdivision for the purpose of curing the
        failure to mail a copy of the summons and complaint to multiple officers, agencies, or
        corporations of the United States if the plaintiff has mailed a copy of the summons and
        complaint either to the civil process clerk at the office of the United States attorney or
        to the Attorney General of the United States. If the United States trustee is a trustee in
        the case and service is made upon the United States trustee solely as trustee, service
        may be made as prescribed in paragraph (10) of this subdivision of this rule.

        5.       Rule 7004(b)(4) of the Federal Rules of Bankruptcy Procedure provides

 that service may be made by first class mail postage prepaid on the United States as

 follows:

        “Upon the United States, by mailing a copy of the summons and complaint addressed to
        the civil process clerk at the office of the United States attorney for the district in which




Case 19-80086-CRJ        Doc 12     Filed 12/03/19 Entered 12/03/19 00:19:55              Desc Main
                                    Document     Page 2 of 5
        the action is brought and by mailing a copy of the summons and complaint to the
        Attorney General of the United States at Washington, District of Columbia, and in any
        action attacking the validity of an order of an officer or an agency of the United States
        not made a party, by also mailing a copy of the summons and complaint to that officer
        or agency. The court shall allow a reasonable time for service pursuant to this
        subdivision for the purpose of curing the failure to mail a copy of the summons and
        complaint to multiple officers, agencies, or corporations of the United States if the
        plaintiff has mailed a copy of the summons and complaint either to the civil process
        clerk at the office of the United States attorney or to the Attorney General of the United
        States.

        6.        The Plaintiff failed to properly serve the SSA in accordance with the Federal

 Rules of Bankruptcy Procedure. The Plaintiff only served SSA with a copy of the summons

 and failed to serve the United States.

       7.         On November 11, 2019, the Plaintiff filed the Request for Entry of Default

seeking that the court enter default against SSA for its failure to respond to the Complaint by

October 30, 2019.

        8.        SSA is diligently assessing the allegations contained in the Complaint

 and its defenses thereto to determine whether to answer or move to dismiss the

 Complaint.

        9.        Based upon the improper service of the summons and complaint,

 SSA submits that its response to the complaint has not become due.

        WHEREFORE, the United States of America on behalf of its agency, the United States

 and its agency, the SSA respectfully requests this Honorable Court sustain the instant objection,

 deny Plaintiff's Application for Entry of Default, and grant such other and proper relief.




Case 19-80086-CRJ        Doc 12     Filed 12/03/19 Entered 12/03/19 00:19:55              Desc Main
                                    Document     Page 3 of 5
                                           JAY E. TOWN
                                           United States Attorney

                                           /s/ Richard E. O’Neal
                                           RICHARD E .O'NEAL
                                           Assistant United States Attorney
                                           1801 4th Avenue North
                                           Birmingham, Alabama 35203
                                           (205) 244-2120




Case 19-80086-CRJ   Doc 12   Filed 12/03/19 Entered 12/03/19 00:19:55         Desc Main
                             Document     Page 4 of 5
                              CERTIFICATE OF SERVICE

       This is to certify that a copy of the foregoing has been served upon the following
by electronic transmission and by first-class United States Mail, properly addressed and
postage prepaid on this the 3rd day December 2019.

Mr. John C. Larsen
Larsen Law, P.C.
1733 Winchester Rd
Huntsville, AL 35811
Email: john@jlarsenlaw.com

Ms. Michele T. Hatcher
Chapter 13 Trustee
P.O. Box 2388
Decatur, AL 35602
Email: Michele.Hatcher@ch13decatur.com


                                                   /s/ Richard E. O’Neal
                                                   RICHARD E. O'NEAL
                                                   Assistant United States Attorney




Case 19-80086-CRJ       Doc 12    Filed 12/03/19 Entered 12/03/19 00:19:55            Desc Main
                                  Document     Page 5 of 5
